Title: To George Washington from Brigadier General Charles Scott, 6 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 6th 1778
          
          I recd Your favor of Yesterdays date Late last night—I can hardly Suppose that the Fleet could possably have Saild without our Hearing of it. however every thing possable Shall Be immediatly don in order to know with Certainty whether that is the Case, particular attention Shall also be paid Respecting the disease.
          Capt. Leavenworth who was expected on Sunday last, is not Yet Come. I am afraid he has ventured two fare and has fallen into the Hands of the Enemy. if he Should not be taken I make no doubt He will be able to give a Satisfactory Account of those Matters Your Excellency Mention, Respecting the Fleet &c. we have a report among the Better Sort of Inhabitance that there has been a Second inguagement Between the French & British Fleets at Sea—the latter Defeeted and lost Twenty one Sail. this Report is said to Come from Long Island and preety Generally believed. I hant had the Smallest hint of it From any Deserters, tho the Question has been particularly ast of all, as also with reguard to the Sailing of any Vessels. Inclosd Your Excellency will Receive a Memorandom of Accounts taken from Deserters.
          
          
          
          You Will observe they are from Different Corps and from Right to left of their Incampment, all of which nearly agree. I have Sent this day a Country man and One of my officers over the North River to the hites Opposit York Island there to Stay and watch the Motions of the enemy and inform me from time to Time of their movements. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        